Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR10 2017-0116914 filed on 09/13/17.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate some or all of the subject matter present in allowable Claim 5.  Furthermore, subject matter directed towards basic noise removal is disclosed in OKANO et al. (US Pub. No.: 2018-0012084) and would not further allowance if proposed in a potential amendment.


RESPONSE TO ARGUMENTS

Examiner acknowledges Claim 7 has been canceled in Applicant’s amendment filed on 12/6/21.
The objections to Claims 14-21 are withdrawn in light of Applicant’s amendment filed on 12/6/21.

In light of Applicant’s amendment and remarks filed on 12/6/21, the rejections to Claims 5-21 are withdrawn.  

Applicant’s amendments and arguments filed on 12/6/21 have been fully considered and the rejections to Claims 1-4 are withdrawn in light of Applicant’s amendment.  However based on further search and consideration, a new ground of rejection is entered for Claims 1-4 in view of MCARDLE et al. (US Pub. No.: 2018-0286052) and in light of Applicant’s newly amended claims.  

Regarding Applicant’s remarks on Pages 11-12 directed towards the application of 35 U.S.C. section 112(f), Examiner respectfully submits the previous application of 35 U.S.C. section 112(f) has been withdrawn in light of Applicant’s amendment, however a new application is entered in view of the newly amended claims.  Applicant’s amendments and arguments filed on 12/6/21 have been fully considered and the rejections to Claims 1-4 are withdrawn in light of Applicant’s amendment.  However based on further search and consideration, a new ground of rejection is entered in view of MCARDLE et al. (US Pub. No.: 2018-0286052) and in light of Applicant’s newly amended claims.  As the intervening claims from Claim 7 have not been rewritten into Claim 1, said claim is rejected in view of the newly found art.   Accordingly, the rejections stand.  

Finally, Examiner has established a prima facie case of obviousness for combining the newly applied prior art of record to reject said claims.  Accordingly, said claims stand rejected for the reasons stated herein.


FINAL REJECTION
35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-4 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-4, a processor configured to … is considered to read on Fig. 1 lane detection module 300.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOLINAR et al. (US Pub. No.: 2013-0190981) in view of KIM (US Pub. No.: 2010-0238283) in view of MCARDLE et al. (US Pub. No.: 2018-0286052).

As per Claim 1 DOLINAR discloses A vehicle camera calibration apparatus comprising (Figs. 3, 7 two cameras 53, 54 [0063] calibration [0144]): 

a camera configured to acquire an image representing a road (Figs. 1, 3, 5, 7 two cameras 53, 54 [0063] image the road and extract roadway marks [0044-0045]); 
receive, as an input, the acquired image from the camera (Figs. 1, 3-4, 7 cameras 53, 54 acquire images and are input to at least computer 27 [0099] [0109]); 
detect a lane from the image (Figs. 1, 3-5, 7 image the road, detect the lanes, and roadway marks [0044-0045] [0099] [0115] [0104-0109] [0128]);  extract a feature point of the lane from an image (Figs. 1, 3-5, 7 image the road, detect the lanes, and extract roadway marks [0044-0045] machine vision program 270 recognizes the roadway marks as the extraction points [0115] [0104] [0128]); 
and based on initial camera information, correct the image (Figs. 1, 3-5, 15, 17, 19 merge correct the initial input image [0233] [0225-0226] [0236-0238]); and output the correct image (Figs. 1, 3-5, 15, 17, 19 displayed [0217] [0225-0226] displays merged image 990 [0238])
DOLINAR does not disclose but KIM discloses calculate a lane equation and a lane width based on camera information and external parameter information in the image, to estimate a new external parameter (Figs. 2-3, 5-6, 9B lane width calculation and equation [Abstract] [0013-0014] [0059] received images – camera capture output for processing lane width calculation unit 243 [0047-0048] update the lane width based upon the estimated updated external parameter pitch angle between road surface and camera information as vehicle travels [0061-0062] [0065-0067])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculate a lane equation and a lane width based on camera information and external parameter information in the image, to estimate a new external parameter as taught by KIM into the system of DOLINAR because of the benefit taught by KIM to 
DOLINAR and KIM do not disclose but MCARDLE discloses remove noise from the image by performing an algorithm of softening a boundary of an object in the image (Figs. 1-6 smooth softening and eliminate noise pixels – detected object [0055-0058] [0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include remove noise from the image by performing an algorithm of softening a boundary of an object in the image as taught by MCARDLE into the system of DOLINAR and KIM because of the benefit taught by MCARDLE to disclose the additional feature of noise removal in an image processing system that could have quality improvements for captured image data whereby DOLINAR and KIM would benefit from improvements in quality image output via noise elimination from said captured images.

As per Claim 2 DOLINAR discloses The vehicle camera calibration apparatus of claim 1, further comprising (See said analysis for Claim 1): 
a storage configured to receive the corrected image from processor (Figs. 1, 3-5, 15, 17, 19 merge correct the initial input image [0233] [0225-0226]  and store the corrected image (Figs. 1, 3-4, 7 cameras 53, 54 acquire images and are input to at least computer 27 [0099] [0109] storage memory 720 [0238])
DOLINAR does not disclose but KIM discloses store the changed external parameter information (Figs. 2-3, 5-6, 9B changed update based upon the estimated updated external parameter pitch angle between road surface and camera information as vehicle travels [0061-0062] [0065-0067] – stored in processing buffer [0046-0047]) (The motivation that applied in Claim 1 applies equally to Claim 2)

As per Claim 3 DOLINAR discloses The vehicle camera calibration apparatus of claim 1, wherein the processor is further configured to (See said analysis for Claim 1): 
accumulate images as consecutive frames, when a lane in the image is marked with a dashed line (Figs. 1, 3-5, 7 – read consecutive frames and buffer at all times [0249-0250] therefore machine vision program 270 recognizes the roadway marks as dashed lines and frames will accumulate in the image [0116] [0130]); 
detect an edge and extract a feature point from the accumulated images (Figs. 1, 3-5, 7 machine vision program 270 edge detection [0104] roadway mark edge detection and extraction [0104] [0128] [0216] [0320]); 
and determine a lane from the feature point (Figs. 1, 3-5, 7 extract roadway marks [0044-0045] machine vision program 270 recognizes the roadway marks as the extraction points and edge detection [0104] [0128] [0216])
remove noise from the image ([0055]) (The motivation that applied in Claim 1 applies equally to Claim 3)


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOLINAR et al. (US Pub. No.: 2013-0190981) in view of KIM (US Pub. No.: 2010-0238283) in view of MCARDLE et al. (US Pub. No.: 2018-0286052), as applied in Claims 1-3, and further in view of OKANO et al. (US Pub. No.: 2018-0012084).


As per Claim 4 DOLINAR discloses The vehicle camera calibration apparatus of claim 1, wherein the processor is configured to (See said analysis for Claim 1): 
extract a feature point of a lane from a received image (Figs. 1, 3-5, 7 image the road, detect the lanes, and extract roadway marks [0044-0045] machine vision program 270 recognizes the roadway marks as the extraction points [0115] [0104] [0128]) and correct an image (Figs. 1, 3-5, 15, 17, 19 merge correct the initial input image [0233] [0225-0226] [0236-0238]) 
DOLINAR does not disclose but KIM discloses based on initial camera information and external parameter information (Figs. 2-3, 5-6, 9B lane width calculation and equation [Abstract] [0013-0014] [0059] received images – camera capture output for processing lane width calculation module 243 [0047-0048] acquire a lane equation from the image (Figs. 2-3, 5-6, 9B lane width calculation and equation [Abstract] [0013-0014] [0059] received images [0047-0048] update the lane width based upon the estimated updated external parameter pitch angle between road surface and camera information as vehicle travels [0061-0062] [0065-0067]);  estimate a new external parameter using the lane equation using the new external parameter (Figs. 2-3, 5-6, 9B lane width calculation and equation [Abstract] [0013-0014] [0059] received images – camera capture output for processing lane width calculation module 243 [0047-0048] calculate update the lane width based upon the estimated updated external parameter pitch angle between road surface and camera information as vehicle travels [0061-0062] [0065-0067]) (The motivation that applied in Claim 1 applies equally to Claim 4).
DOLINAR KIM MCARDLE do not disclose but OKANO discloses convert the received image into a top-view image (Figs. 3-7 convert to birds eye [0032-0033] [0046] conversion synthesizing process s20 converter ECU 20 and synthesizing processing unit 22 [0031-0032]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include convert the received image into a top-view image as taught by OKANO into the system of DOLINAR KIM MCARDLE because of the benefit taught by OKANO to disclose noise removal from potential road glare reflections as well as generating a bird’s eye view imagery of the camera equipped vehicle in driver assistance system that includes lane analysis considerations whereby DOLINAR and KIM are directed .


Allowable Subject Matter
REASON FOR ALLOWANCE

As per Claim 5, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (DOLINAR, US Pub. No.: 2013-0190981; KIM, US Pub. No.: 2010-0238283; OKANO, US Pub. No.: 2018-0012084; MCARDLE, US Pub. No.: 2018-0286052) does not teach nor suggest in detail the limitations: 
“A vehicle camera calibration method comprising: a lane detection operation of receiving, as an input, an acquired image from a camera module, and detecting a lane; an image conversion operation of extracting a feature point of a lane from a received image based on initial camera information and external parameter information, and converting the received image into a top-view image; an equation calculation operation of acquiring a lane equation and a lane width from the top-view image acquired in the image conversion operation; a parameter estimation operation of 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record DOLINAR does not teach or suggest in detail a vehicle calibration system that includes extracting a feature point of a lane captured from a camera based on the initial camera information and external parameter information for the system.  The prior art is silent as to converting the camera image into a top-view image, acquiring a lane equation and a lane width from the top-view camera image, or teach estimating a new external parameter using the lane equation and the lane width.  Finally, the prior art does not include correcting the image using the new external parameter estimated in the parameter estimation operation or include removing noise from an image received from an input/output module by performing an algorithm of softening a boundary of an object in an image to remove noise as amended by the Applicant.  

Whereas, as stated above, Applicant’s claimed invention includes a vehicle calibration system that includes extracting a feature point of a lane captured from a camera based on the initial camera information and external parameter information for the system.  The invention also claims converting the camera image into a top-view image, acquiring a lane equation and a lane width from the top-view camera image, and estimating a new external parameter using the lane equation and the lane width.  Finally, the claims are directed towards correcting the image using the new external parameter estimated in the parameter estimation operation and includes removing noise from an image received from an input/output module by performing an algorithm of softening a boundary of an object in an image to remove noise. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 5-6, 8-21 are allowed.  
				Conclusion
	Applicant’s amendment necessitated a new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481